DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 101
The claim is eligible under 35 USC 101, as it is directed to significantly more than any recited judicial exception.  The claim recites numerous limitations directed to gathering data from sensors and combining that data (i.e. sensor fusion), which does not fall within the scope of a judicial exception and amounts to significantly more.  For example, the claim requires collecting movement data, collecting wearable sensor data, and collecting internal imaging data of a subject, all which is combined to result in a digital twin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Peruzzini (Peruzzini, M., Grandi, F., & Pellicciari, M. (2017). Benchmarking of tools for user experience analysis in industry 4.0. Procedia manufacturing, 11, 806-813.) in view of Feng (Feng, Y., Chen, X., & Zhao, J. (1/19/2018). Create the individualized digital twin for noninvasive precise pulmonary healthcare. Significances Bioengineering & Biosciences, 1(2).).
Regarding Claim 1:
Peruzzini teaches:
collecting movement data of the subject, using a motion capture system applied to the subject; (p.811, external camera recorded their actions. Within the virtual environment, workers were also tracked by an optical tracking systems made up of 8 Vicon infrared cameras to create their “digital twin” to put into the virtual scene for further process simulations.)
activating the digital twin with a specified activity; (p.811, external camera recorded their actions. Within the virtual environment, workers were also tracked by an optical tracking systems made up of 8 Vicon infrared cameras to create their “digital twin” to put into the virtual scene for further process simulations.)
collecting wearable sensor data of the subject, using at least one wearable sensor worn by the subject during the same activity as in the activating step; (p.810, measures also the breathing rate (BR) and the skin temperature (ST) to provide a more complete analysis of the health workers’ conditions, and the body activity (BA) and body stooping (S) by means of accelerometers and gyroscopes to define the posture assumed by the workers and the physical comfort.)
applying the wearable sensor data to the digital twin; and (Fig. 3 UX analysis for the case study: the monitored worker (A), the eye-tracking heat map (B), the worker digital twin obtained by optical
motion capture (C), the physiological data collected during task execution referring to HR, HRV, BR, activity and posture (D))
generating outcome data of the digital twin’s behavior during the activating step. (Fig. 3 UX analysis for the case study: the monitored worker (A), the eye-tracking heat map (B), the worker digital twin obtained by optical motion capture (C), the physiological data collected during task execution referring to HR, HRV, BR, activity and posture (D))
Peruzzini does not teach in explicit detail, but Feng teaches:
generating a digital model of the subject, using internal imaging data obtained from the subject; (Fig. 5, Step 1: Patient-Specific CT/MRI Data Acquisition)
wherein the model represents one or more of the following systems: musculoskeletal, nervous, circulatory, respiratory, and gastrointestinal systems; (Figure 2: The CBBL virtual human system V1.0 with a representative human respiratory system for Computational FluidParticle Dynamics (CFPD) simulations covering the entire conducting and respiratory zones.)
combining the model and the movement data, thereby generating a dynamic digital twin of the subject; (p.3,  Serving as the prototype of the “individualized digital twin,” the virtual human V1.0 is CFPD ready, and the subject-specific body shell also enables the subject-specific health risk assessment for in-silico occupational exposure studies, including simulations of real-time ventilation, skin absorption, and lung deposition; see also Peruzzini p.811, external camera recorded their actions. Within the virtual environment, workers were also tracked by an optical tracking systems made up of 8 Vicon infrared cameras to create their “digital twin” to put into the virtual scene for further process simulations.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the respiratory monitoring and digital twin features of Feng to the digital twin simulation of Peruzzini, in order to provide an improved treatment platform and to thereby improve theraputic outcomes (Feng, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Satyanarayana (US 2019/0198169 A1) discusses digital twins in a health outcome application, and also makes mention of wearable sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147